              Case 1:20-cv-05944-LTS Document 3 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

CHARLES COLLINS,

                 Plaintiff,

        -v-                                                           No. 20 CV 5944-LTS

CAROLINE ACEVEDO HOLGUIN, FOX
CAR RENTAL,

                 Defendants.

-------------------------------------------------------x

                                                           ORDER

       WHEREAS, this action was commenced by the filing of a notice of removal on July 30,
2020, (Docket Entry No. 1), and the action was subsequently transferred to the undersigned; and

        WHEREAS, the Court has reviewed the Complaint to ascertain the basis for assertion of
subject matter jurisdiction in this court; and

        WHEREAS, such Complaint asserts that the Court has jurisdiction based on diversity of
citizenship (28 U.S.C. § 1332), but the Complaint fails to allege Plaintiff and Defendant Caroline
Acevedo Holguin’s state citizenship or Defendant Fox Car Rental’s state of incorporation and
principal place of business; and

        WHEREAS, for purposes of diversity jurisdiction, "a statement of the parties' residence is
insufficient to establish their citizenship," Leveraged Leasing Admin. Corp. v. PacifiCorp
Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (citation omitted); see also Owen Equip. & Erection
Co. v. Kroger, 437 U.S. 365, 373-74 (1978); Reynolds v. Wohl, 332 F. Supp. 2d 653, 656-57
(S.D.N.Y. 2004); and

        WHEREAS, for purposes of diversity jurisdiction, "a corporation shall be deemed to be a
citizen of any State by which it has been incorporated and of the State where it has its principal
place of business," 28 U.S.C. section 1332(c)(1); and

        WHEREAS, "'subject matter jurisdiction is an unwaivable sine qua non for the exercise
of federal judicial power,'" E.R. Squibb & Sons v. Accident & Cas. Ins. Co., 160 F.3d 925, 929
(2d Cir. 1998) (citation omitted), and Rule 12(h)(3) of the Federal Rules of Civil Procedure
provides that "If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action;" it is hereby

      ORDERED, that the defendant shall, no later than August 17, 2020, file and serve a
Supplement to the Complaint containing allegations sufficient to demonstrate a basis for subject

COLLINS - BUSDIVJUR.DOCX                                   VERSION AUGUST 3, 2020                   1
          Case 1:20-cv-05944-LTS Document 3 Filed 08/03/20 Page 2 of 2




matter jurisdiction in this Court or otherwise show cause in writing as to why this case should
not be dismissed for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: New York, New York
       August 3, 2020


                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




COLLINS - BUSDIVJUR.DOCX                         VERSION AUGUST 3, 2020                           2
